DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:
In claim 4, line 19, “middle balloons in a predefined sequence” should read “middle balloons in the predefined sequence”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoham et al. (US 9,061,188).

    PNG
    media_image1.png
    710
    1521
    media_image1.png
    Greyscale

Regarding claim 1, Shoham et al. discloses a medical probe (see Fig. 16 and Fig. 4A-4B and further see Col. 15, lines 41-47 indicating how, “In FIG. 16, the configuration of FIGS. 4A-4B is used to illustrate this embodiment”), comprising: a guidewire (“steerable guide wire 168” and “steerable tip 165” of Fig. 16) for insertion into a lumen of an organ of a patient (see Fig. 16 illustrating the guidewire inserted into the lumen of an organ of a patient); and a guidewire advancement mechanism (GAM) (see Examiner’s annotated Fig. 16 above) disposed at a distal end of the guidewire (168/165, see Examiner’s annotated Fig. 16 above illustrating how the GAM is disposed at the distal end of the guidewire), the GAM (see Fig. 16 above) comprising: a proximal inflatable balloon (see Examiner’s annotated Fig. 16 above); a distal inflatable balloon (see Examiner’s annotated Fig. 16 above); and a middle inflatable balloon (see Examiner’s annotated Fig. 16 above) that is coupled between the proximal and distal balloons (see Examiner’s annotated Fig. 16 above illustrating how the middle balloon in coupled between the proximal and distal balloons), wherein the proximal, distal and middle balloons (see Fig. 16 above illustrating the proximal, distal, and middle balloons) are configured to move the guidewire in the lumen by inflating and deflating in a predefined sequence (see Col. 15, lines 41-47, Col. 10, lines 63-66, 
Regarding claim 2, Shoham et al. discloses the medical probe according to claim 1 and further discloses the probe comprising a variable length element (“inner spring 47” of Fig. 4B and further see Col. 15, lines 41-47 indicating how, “In FIG. 16, the configuration of FIGS. 4A-4B is used to illustrate this embodiment”), which is fitted inside the middle balloon (see Fig. 4B illustrating how the variable length element is fitted inside each balloon and note how, therefore, the variable length element is similarly fitted inside the middle balloon) and connects the distal balloon and the proximal balloon (see Fig. 4B illustrating how the variable length element is fitted inside each balloon and note how, therefore, the variable length element connects the distal balloon and the proximal balloon). 
Regarding claim 3, Soham et al. discloses the medical probe according the claim 2 and further discloses wherein the variable length element (47) comprises a spring (see Col. 10, lines 54-58).
Regarding claim 7, Soham et al. discloses a method, comprising: inserting, into a lumen of an organ of a patient, a guidewire (“steerable guide wire 168” and “steerable tip 165” of Fig. 16, see Fig. 16 illustrating the guidewire inserted into the lumen of an organ of a patient) whose distal end is connected to a guidewire advancement mechanism (GAM) (see Examiner’s annotated Fig. 16 above and see Fig. 16 above illustrating the GAM connected to the distal end of the guidewire), the GAM comprising: a proximal inflatable balloon (see Examiner’s annotated Fig. 16 above); a distal inflatable balloon (see Examiner’s annotated Fig. 16 above); and a middle inflatable balloon (see Examiner’s annotated Fig. 16 above) that is coupled between the proximal and distal balloons (see Examiner’s annotated Fig. 16 above illustrating how the middle balloon in coupled between the proximal and distal balloons); and moving the GAM and the guidewire in the lumen by inflating and deflating the proximal, distal and middle balloons of the GAM in a predefined sequence (see Col. 15, lines 41-47, Col. 10, lines 63-66, and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shoham et al. (US 9,061,188) in view of Jorda Albinana et al. (US 2011/0054253) and Madni et al. (US 6,007,482).
Regarding claims 4-6, Shoham et al. discloses a system, comprising: a medical probe (see Fig. 16 and Fig. 4A-4B and further see Col. 15, lines 41-47 indicating how, “In FIG. 16, the configuration of FIGS. 4A-4B is used to illustrate this embodiment”), comprising: a guidewire (“steerable guide wire 168” and “steerable tip 165” of Fig. 16) for insertion into a lumen of an organ of a patient (see Fig. 16 illustrating the guidewire inserted into the lumen of an organ of a patient); and a guidewire advancement mechanism (GAM) (see Examiner’s annotated Fig. 16 above) disposed at a distal end of the guidewire (168/165, see Examiner’s annotated Fig. 16 above illustrating how the GAM is disposed at the distal end of the guidewire), the GAM (see Fig. 16 above) comprising: a proximal inflatable balloon (see Examiner’s annotated Fig. 16 above); a distal inflatable balloon (see Examiner’s annotated Fig. 16 above); and a middle inflatable balloon (see Examiner’s annotated Fig. 16 above) that is coupled between the proximal and distal balloons (see Examiner’s annotated Fig. 16 above illustrating how the middle balloon in coupled between the proximal and distal balloons), wherein the proximal, distal and middle balloons (see Fig. 16 above illustrating the proximal, distal, and middle balloons) are configured to move the guidewire in the lumen by inflating and deflating in a predefined sequence (see Col. 15, lines 41-47, Col. 
Jorda Albinana et al. teaches a medical probe (see Fig. 1a-1c), comprising: an advancement mechanism (“translational movement means 1” of Fig. 1a-1c), the advancement mechanism (1) comprising: a proximal inflatable balloon (“floating radial expansion chamber 12” of Fig. 1a-1c); a distal inflatable balloon (“additional floating radial expansion chamber 13” of Fig. 1a-1c); and a middle inflatable balloon (“axial expansion chamber 10” of Fig. 1a-1c) that is coupled between the proximal and distal balloons (12 and 13, see Fig. 1a-1c illustrating the middle balloon coupled between the proximal and distal balloons), wherein the proximal, distal, and middle balloons (12,13, and 10) are configured to move the probe in a lumen by inflating and deflating in a predefined sequence (see [0045]). Jorda Albinana et al. further teaches wherein the proximal, distal, and middle balloons (12, 13, and 10) may be independently inflated and deflated (see [0045]) because each of the proximal, distal, and middle balloons are provided with their own respective inflation tube (“third tube 121” of Fig. 1a-1c for the proximal balloon, “fourth tube 131” of Fig. 1a-1c for the distal balloon, and “first tube 101” of Fig. 1a-1c for the middle balloon).
Madni et al. teaches a system (see Fig. 3), the system comprising: a medical probe (see Fig. 1), comprising: an advancement mechanism (“inflatable ring-type bladders 27 and 28” of Fig. 1 and “sheath 16 at 51” of Fig. 5B), the advancement mechanism (27/28 and “sheath 16 at 51”) comprising: a proximal inflatable balloon (“bladder 27” of Fig. 1); a distal inflatable balloon (“bladder 28” of Fig. 1); and a middle inflatable balloon (“sheath 16 at 51” of Fig. 5B) that is coupled between the proximal and distal balloons (27 and 28, see Fig. 5B illustrating how the middle inflatable balloon is coupled between the proximal and distal balloons), wherein the proximal, distal, and middle balloons (27, 28, and “sheath 16 at 51”) are configured to move the probe in a lumen (“passageway 50” of Fig. 5A-5C) by inflating and deflating in a predefined sequence (see Fig. 5A-5C illustrating how inflation and deflation of the balloons in a predefined sequence promotes forward advancement of the probe within the lumen); and an inflation/deflation (I/D) unit (“control unit 43”, “pressure source 48”, and “vacuum source 40” of Fig. 3) comprising a controller (“control unit 43” of Fig. 3) and one or more pumps (“pressure source 48” and “vacuum source 40” of Fig.3) configured to cause the advancement mechanism (27/28 and “sheath 16 at 51”) and the probe to move in the lumen by inflating and deflating the proximal, distal and middle balloons in a predefined sequence (50, see Col. 2, line 59 through Col. 3, line 5). Madni et al. further teaches wherein the I/D unit (43/48/40) is configured to advance the advancement mechanism (27/28 and “sheath 16 at 51”) and the probe in the lumen (50) by applying the following predefined sequence: inflating the proximal balloon (27, see Fig. 5A illustrating the proximal balloon inflated); inflating the middle balloon (“sheath 16 at 51”, see Fig. 5B illustrating the middle balloon inflated); inflating the distal balloon (28, see Fig. 5C illustrating the distal balloon inflated); and deflating the proximal balloon (27) and the middle balloon (“sheath 16 at 51”, see Fig. 5C illustrating both the proximal balloon and the middle balloon deflated). Madni et al. further teaches wherein the I/D unit (43/48/40) is configured to retract the advancement mechanism (27/28 and “sheath 16 at 51”) and the probe in the lumen (50) by applying the following predefined sequence (see Col. 3, lines 19-25 indicating how the sequence 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the guidewire advancement mechanism of Shoham et al. by removing “orifices 43” of Shoham et al. and providing the inflation tubes taught by Jorda Albinana et al. such that each of the proximal, distal, and middle balloons may be inflated and deflated independent to one another as is further taught by Jorda Albinana et al. and to have modified the system of Shoham et al. such that it further comprises the inflation/deflation (I/D) unit taught by Madni et al. Such a modification would be advantageous because the I/D unit of Madni et al. requires independent inflation and deflation of the balloons of Madni et al. (see Fig. 1 and Col. 2, lines 32-37 and Fig. 5 of Madni et al. illustrating how the balloons are independently inflated and deflated via their respective inflation tubes) and Madni et al. further teaches that the I/D unit of Madni et al. allows the guidewire advancement mechanism to move not only in a forward, advancement direction, but also a reversed, retraction direction (see Col. 3, lines 19-25 of Madni et al.). Finally, such a modification provides wherein the I/D unit of Shoham et al. in view of Jorda Albinana et al. and Madni et al. is configured to advance the GAM and the guidewire in the lumen by applying the following predefined sequence: inflating the proximal balloon; inflating the middle balloon; inflating the distal balloon; and deflating the proximal balloon and the middle balloon and wherein the I/D unit is configured to retract the GAM and the guidewire in the lumen by applying the following predefined sequence: inflating the distal balloon; inflating the middle balloon; inflating the proximal balloon; and deflating the distal balloon and the middle balloon.
Regarding claims 8-9, Shoham et al. discloses the method of claim 7 but does not explicitly disclose wherein moving the GAM and the guidewire comprises advancing the GAM and the guidewire in the lumen by sequentially performing the steps of: inflating the proximal balloon; inflating the middle balloon; inflating the distal balloon; and deflating the proximal balloon and the middle balloon or wherein moving the GAM and the guidewire comprises retracting the GAM and the guidewire in the lumen by sequentially performing the steps of: inflating the distal balloon; inflating the middle balloon; inflating the proximal balloon; and deflating the distal balloon and the middle balloon.
Jorda Albinana et al. teaches a medical probe (see Fig. 1a-1c), comprising: an advancement mechanism (“translational movement means 1” of Fig. 1a-1c), the advancement mechanism (1) comprising: a proximal inflatable balloon (“floating radial expansion chamber 12” of Fig. 1a-1c); a distal inflatable balloon (“additional floating radial expansion chamber 13” of Fig. 1a-1c); and a middle inflatable balloon (“axial expansion chamber 10” of Fig. 1a-1c) that is coupled between the proximal and distal balloons (12 and 13, see Fig. 1a-1c illustrating the middle balloon coupled between the proximal and distal balloons), wherein the proximal, distal, and middle balloons (12,13, and 10) are configured to move the probe in a lumen by inflating and deflating in a predefined sequence (see [0045]). Jorda Albinana et al. further teaches wherein the proximal, distal, and middle balloons (12, 13, and 10) may be independently inflated and deflated (see [0045]) because each of the proximal, distal, and middle balloons are provided with their own respective inflation tube (“third tube 121” of Fig. 1a-1c for the proximal balloon, “fourth tube 131” of Fig. 1a-1c for the distal balloon, and “first tube 101” of Fig. 1a-1c for the middle balloon).
Madni et al. teaches a method comprising: providing an advancement mechanism (“inflatable ring-type bladders 27 and 28” of Fig. 1 and “sheath 16 at 51” of Fig. 5B), the advancement mechanism (27/28 and “sheath 16 at 51”) comprising: a proximal inflatable balloon (“bladder 27” of Fig. 1); a distal inflatable balloon (“bladder 28” of Fig. 1); and a middle inflatable balloon (“sheath 16 at 51” of Fig. 5B) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the guidewire advancement mechanism of Shoham et al. by removing “orifices 43” of Shoham et al. and providing the inflation tubes taught by Jorda Albinana et al. such that each of the proximal, distal, and middle balloons may be inflated and deflated independent to one another as is further taught by Jorda Albinana et al. Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Shoham et al. such that the method comprises wherein moving the GAM and the guidewire comprises advancing the GAM and the guidewire in the lumen by sequentially performing the steps of: inflating the proximal balloon; inflating the middle balloon; inflating the distal balloon; and deflating the proximal balloon and the middle balloon in the manner taught by Madni et al. and wherein moving the GAM and the guidewire comprises retracting the GAM and the guidewire in the lumen by sequentially performing the steps of: inflating the distal balloon; inflating the middle balloon; inflating the proximal balloon; and deflating the distal balloon and the middle balloon in the manner taught by Madni et al. Such a modification would be advantageous because the method of Madni et al. requires independent inflation and deflation of the balloons of Madni et al. (see Fig. 1 and Col. 2, lines 32-37 and Fig. 5 of Madni et al. illustrating how the balloons are independently inflated and deflated via their respective inflation tubes) and Madni et al. further teaches that the method of Madni et al. allows the guidewire advancement mechanism to move not only in a forward, advancement direction, but also a reversed, retraction direction (see Col. 3, lines 19-25 of Madni et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Shishido et al. (US 5,090,259) pertaining to a medical probe with a self-propelling mechanism
Frazer (US 4,176,662) pertaining to a medical probe with a self-propelling mechanism
Merk et al. (US 2019/0159916) pertaining to a medical probe with a self-propelling mechanism
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783